ORDER
Tsoucalas, Senior Judge:
Upon consideration of plaintiffs’ motion for expedited remand to correct clerical errors and defendant’s cross-motion for leave to correct an additional clerical error, it is hereby
Oedeked that the plaintiffs’ motion and defendant’s cross-motion are granted; and it is further
Okdeeed that this case is remanded to the U.S. Department of Commerce to
A. Correct its computer program with respect to the final results for NSK in Antifriction Bearings (Other Than Tapered Roller Bearings) and Parts Thereof From France, Germany, Italy, Japan, Singapore, and the United Kingdom; Final Results of Antidumping Duty Administrative Reviews, 62 Fed Reg. 2081 (Jan. 15, 1997), as follows:
1. Include REBATE2H in the DISCREBH amount deducted from the calculation of home market Net Price;
2. Calculate credit for constructed value separately by class of merchandise;
3. Calculate constructed value credit by converting the yen values to U.S. dollars once only;
4. Rename variable PARTNUMB as PARTNUM; and
5. Multiply the entered value for sampled U.S. sales by the weighting factor only once when calculating importer-specific duty rates;
B. Recalculate NSK’s margins following the correction of the above clerical errors; and
C. File the remand results within 30 days of the date this order is entered.